Title: To George Washington from Tobias Lear, 31 October 1790
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 31st 1790

I was last evening honored with your letter of the 27th Inst.—and am happy to hear that you have returned safe and well from your late excursion.
When the rooms are finished the furniture shall be arranged according to their uses; and I am sure Mrs Morris will take a pleasure in giving any advice on the occasion. She had before offered her assistance in a very polite manner, and I had promised

to take the advantage of it when we were about to fix. I was into Mr Morris’ last evening after receiving your letter, and presented the Compliments which you desired to them. They requested me to offer their best respects to you and Mrs Washington, with the warmest wishes for your happiness and welfare. Mrs Morris appeared much flattered by your opinion of her Housewifery and taste, and will take a peculiar pleasure in complying with your wishes.
The Closets in the Steward’s room, opposite to the large dining room, will be very convenient for the Save and Cincinnati China—the plate and other things which are not used common. But neither those Closets, nor that adjoining the Kitchen, would, in my opinion, be proper for the Images. For there would be a greater risque in carrying those large and heavy Images once through the Passage or Passay into the dining room, than in using them twenty times. It has therefore struck me that it might not be improper to let the large Images stand on the Side-Boards in the Dining Room. The Glasses which cover, will preserve them from the dust, and prevent the delicate parts from being touched. They will likewise be an ornament to the Room. And I always thought that it was intended, by the Glass covers which came with them, to have them stand in some conspicuous place. For if they were only intended to preserve them from the dust, flies &c. some other less delicate and less costly covers would have answered that purpose. As the Room will not be used in common, there can be but little danger of their being injured when not in use. The small Images can be put in the closets with the China, without any risque in removing them.
I have just suggested this idea; but it must be supported by your approbation before I shall venture to carry it into effect. Since unpacking and cleaning the Images we have set them on tables in the front drawing room and covered them with their Glasses. In this room we have likewise put the yallow furniture; and since the dust, occasioned by taking down the wall for the Bow-window, has been allayed, I have unpacked, cleaned and put up the Pagoda in that Room. We found it perfectly safe, and cleaned it without any injury. As the Side-Boards which you bought of the Cte de Moustiers were found very convenient in New York, we shall put them up here, if it can be done without injuring the room or hurting its appearance. The front lower

Room will, I presume, be used as a family dining Room; and, in that case, the blue furniture will be appropriated thereto. There are three window Curtains belonging to the blue furniture, which will serve for the dining room, and the window in the Hall on the left hand as you enter the front door. Two handsome Curtains for the windows in the upper passage can be made of the Green silk Curtain which belonged to the large Passage window in Mr Macomb’s house. These being green will correspond with the Stair & entry Carpet, which is a green ground. I would suggest another idea respecting these windows. There are three yallow Curtains, which will supply the drawing room and one of the windows in the Passage. The addition of another yallow Curtain will make the whole row of windows in front of the house uniform, and the effect from the Street will be good. But to this may be objected the unnecessary expence of the Curtain when we have others which are very good; and it is probable that a new Curtain will appear so much brighter than those which have been used, as to make the difference very striking, and unpleasing to the eye. I shall wait your directions respecting this matter. It will be necessary to make an alteration, conformable to the Bow, in the Carpets for the large dining and drawing Rooms; in which case the new Carpeting from Berry & Rogers will be found useful for the latter.
Respecting the allotment of Rooms. Its been thought best, that when the Servant’s hall is built, instead of an additional room or two for the accommodation of such Servants as may have wives to have the Steward’s room in the end of the building adjoining the House. The reasons for this are—that the room opposite the large dining room has been found very inconvenient for that purpose, on accout of its being the throughfare to the Cellar and back stairs—and having the light from the only window so obstructed by the Kitchen as to render it necessary to have Candles in it for a considerable part of the day in winter. This latter inconvenience will be so increased by the Bow-window (which will come within 5 or 6 feet of the corner of the Kitchen) that without the aid of all the doors (which cannot be kept open in the winter) it will be impossible to do any thing in it without lights. The closets in the room will nevertheless be useful, as they are secured by good Locks. The vicinity of the Steward’s room to the Hall may be useful in preventing that

improper conduct there which has been often complained of. There will be a sufficient number of sleeping rooms without the addition proposed in the Hall; for the two largest garrets have been divided, and by that means four very good & comfortable lodging rooms are made; besides the two smaller garrets (which are really handsome appartments) for Mr Hyde and William. The Smoke-House will be extended to the end of the Stable, and two good rooms made in it for the accommodation of the Stable people. The four Garrets (each of which will conveniently hold 3 beds if necessary) will then furnish lodgings for the women Servants—the white men Servants—the Black Servants—and for Mrs Lear’s maid. None of the men will have their wives in the family.
I shall tomorrow, agreeably to your direction, make the necessary inquiries respecting the rent of the house, and have the matter fixed.
Just before your letter came to hand I recd information of eight cases of wine having arrived for you at New York from Bourdeaux; and I shall by tomorrow’s post send the necessary directions for forwarding it to this place.
Mr Morris informed me that he yesterday received letters from Mr Gouvr Morris; but being written in August, they did not contain information of so late a date as we have had through other channels. The last accounts were from Cadiz of the 9th of September, wh. mention the return of the Spanish fleet into that Port after a cruise of five weeks. Appearances of a rupture between G. Britain & Spain grow stronger (if possible) every day.
I return a letter from James Tilghman Esquire which I presume was enclosed by mistake with those which you sent me.
About 4 O’clock this morning a fire broke out in Mr Hare’s brewery which nearly consumed that valuable building and two Houses adjoining, belonging to Mr Hare.
The masons have carried the Bow as high as the top of the lower windows. They were stopped by rain yesterday noon; but there are now appearances of fine and settled weather.
Mrs Lear joins me in respects & gratitude to Mrs Washington and yourself—love to the children & best wishes to all the family. With the highest respect and most sincere attachment, I have the honor to be, Sir, Your Obliged & very Hbe Servt

Tobias Lear.

